DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pgs. 6-7, filed 08/08/2022, with respect to the 35 USC 112(b) rejection of claims 19-24 have been fully considered and are partially persuasive.  
Regarding claims 19, 20, 21, and 22, the Examiner is in agreement with Applicant’s arguments. However, the Examiner notes that there is still insufficient antecedent basis for “the vertices and/or edges” in claim 23 and “the edges… of the vertices” in claim 24. In particular, the Examiner notes that the removal of “the” before “the edges” does not cure the lack of antecedent basis, as the “and/or” applies “the” in “the vertices” to the “edges” as well (i.e., “the… edges each have at least one attribute…” Accordingly, the 35 USC 112(b) rejection of claims 19-22 has been withdrawn, while the 35 USC 112(b) rejection of claims 23 and 24 is upheld.
Applicant’s arguments, see Pgs. 7-8, filed 08/08/2022, with respect to the 35 USC 101 rejection of claims 15-26, 28, 29, and 31 have been fully considered and are persuasive. 
The amendments to the independent claims incorporate the patentable subject matter of claims 27 and 30 and therefore integrate the abstract idea into a practical application and are sufficient to amount to significantly more than the abstract idea.  Accordingly, the 35 USC 101 rejection of claims 15-26, 28, 29, and 31 has been withdrawn. 
Applicant’s arguments, see Pgs. 8-9, filed 08/08/2022, with respect to the 35 USC 102(a)(2) rejection of claims 15, 17, 19, 21, 23, 25, 27, and 28 have been fully considered and are persuasive.  
The Examiner is in agreement with Applicant’s argument that Lan fails to teach or suggest “wherein the driving maneuver graph is divided into a plurality of sub-areas by occupied areas representing areas in the current lane and/or the at least one further lane that are occupied by other road users, vertical dividing lines representing a change in occupancy of the current lane and/or the at least one further lane, and oblique dividing lines representing an extension of the occupied areas”. However, the Examiner notes that such limitations are not present in a previously-examined claim set and therefore necessitate further search and consideration. Therefore, the 35 USC 102(a)(2) rejection of claims 15, 17, 19, 21, 23, 25, 27, and 28 has been withdrawn. However, upon further search and consideration, a new rejection is made in view of Lan and Packer.
Applicant’s arguments, see Pg. 9, filed 08/08/2022, with respect to the 35 USC 103 rejection of claim 16 have been fully considered and are persuasive.  
The Examiner is in agreement with Applicant’s argument that Lan and Li (151) fail to teach or suggest  “wherein the driving maneuver graph is divided into a plurality of sub-areas by occupied areas representing areas in the current lane and/or the at least one further lane that are occupied by other road users, vertical dividing lines representing a change in occupancy of the current lane and/or the at least one further lane, and oblique dividing lines representing an extension of the occupied areas”. However, the Examiner notes that such limitations are not present in a previously-examined claim set and therefore necessitate further search and consideration. Therefore, the 35 USC 103 rejection of claim 16 is withdrawn. However, upon further search and consideration, a new rejection is made in view of Lan, Packer, and Li (151).
Applicant’s arguments, see Pg. 10, filed 08/08/202, with respect to the 35 USC 103 rejection of claims 18, 20, 22, and 29-31 have been fully considered but are not persuasive.  
Applicant argues that Packer “does not disclose dividing the driving maneuver graph into sub-areas with occupied areas, vertical dividing lines, and oblique dividing lines as recited in claim 15”. The Examiner respectfully disagrees and refers to FIG. 1 of Packer, which includes a driving maneuver graph divided into a plurality of sub-areas which represent occupied areas in the current lane (i.e., the shaded area of the point path polygon 104). Further, vertical dividing lines of the point path polygon (e.g, the line connecting 110(5) and 110(6)) represent a change in the occupancy of the current lane, as the line connecting 110(5) and 110(6) indicates that the vehicle 102 has crossed over partially into the adjacent lane to avoid vehicle 112. Finally, oblique dividing lines of the point path polygon (e.g., the oblique line connecting 110(4) and 110(5) and the oblique line connecting 110(3) and 110(4)) represent an extension of the occupied areas into the adjacent lane. Accordingly, Lan and Packer, in combination, teach the limitations of claim 15. Accordingly, the 35 USC 103 rejection of claims 18, 20, 22, and 29-31 is upheld.
Applicant’s arguments, see Pgs. 10-11, filed 08/08/202, with respect to the 35 USC 103 rejection of claim 24 have been fully considered and are persuasive.  
The Examiner is in agreement with Applicant’s argument that Lan and Frazzoli fail to teach or suggest  “wherein the driving maneuver graph is divided into a plurality of sub-areas by occupied areas representing areas in the current lane and/or the at least one further lane that are occupied by other road users, vertical dividing lines representing a change in occupancy of the current lane and/or the at least one further lane, and oblique dividing lines representing an extension of the occupied areas”. However, the Examiner notes that such limitations are not present in a previously-examined claim set and therefore necessitate further search and consideration. Therefore, the 35 USC 103 rejection of claim 24 is withdrawn. However, upon further search and consideration, a new rejection is made in view of Lan, Packer, and Frazzoli.
Applicant’s arguments, see Pgs. 11-12, filed 08/08/202, with respect to the 35 USC 103 rejection of claim 2 have been fully considered and are persuasive.  
The Examiner is in agreement with Applicant’s argument that Lan and Li (899) fail to teach or suggest  “wherein the driving maneuver graph is divided into a plurality of sub-areas by occupied areas representing areas in the current lane and/or the at least one further lane that are occupied by other road users, vertical dividing lines representing a change in occupancy of the current lane and/or the at least one further lane, and oblique dividing lines representing an extension of the occupied areas”. However, the Examiner notes that such limitations are not present in a previously-examined claim set and therefore necessitate further search and consideration. Therefore, the 35 USC 103 rejection of claim 26 is withdrawn. However, upon further search and consideration, a new rejection is made in view of Lan, Packer, and Li (899).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In independent claims 15 and 29, “a machine learning module which applies a machine learning method”
Corresponding support is found in the specification in at least Pg. 17 lines 23-29: “One of the possible driving maneuvers is selected by means of a machine learning module 36 of the control device 30… More specifically, the machine learning module 36 comprises an artificial neural network which is designed as a graph neural network…” Regarding the control device 30, Pg. 10 lines 12-17 discloses that “the control device 30 comprises a data carrier 32 and a computing unit 34, a computer program being stored on the data carrier 32, which is executed on the computing unit 34 and comprises the program code means in order to carry out the steps of the method below.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the vertices and/or edges" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 depends upon claim 23 and therefore inherits the above-described deficiencies. Accordingly, claim 24 is rejected under similar reasoning as claim 23.
Claim 24 recites the limitation " the edges… of the vertices" in line .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15, 17-23, 25, 28-29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 2019/0152490 A1), hereinafter Lan, in view of Packer et al. (US 2020/0086855 A1), hereinafter Packer.

Regarding claim 15, Lan teaches a method for controlling a motor vehicle traveling on a road in a current lane, the road having at least one further lane which is adjacent to the current lane of the motor vehicle, comprising:
generating and/or receiving a driving maneuver graph containing information about at least two different possible driving maneuvers for the motor vehicle;
Lan teaches ([0067]): "By way of example, the vehicle computing system 102 can generate a directional graph. The directional graph can represent the order in which interaction trajectories should be developed. For example, the interaction trajectories can be developed independently. At each iteration, the vehicle computing system 102 can create a graph with vertices that represent trajectories and edges that represent the dependency between two trajectories. For each trajectory, a model (e.g., a classifier) and/or a set of heuristics can be applied to mark a conflicting trajectory as a parent of the current trajectory if the conflicting trajectory should be developed first. An edge can be added to the graph to represent this dependency. The model/heuristics can be used to determine a vehicle action (e.g., pass, queue, etc.) and other discrete decisions." Lan further teaches ([0036]): "The motion planning system can determine a motion plan for the autonomous vehicle based at least in part on the one or more predicted interaction trajectories. A motion plan can include vehicle actions (e.g., planned vehicle trajectories, speed(s), acceleration(s), other actions, etc.)..."
and selecting one of the at least two possible driving maneuvers by means of a machine learning module which applies a machine learning method to the driving maneuver graph,
Lan teaches ([0067]):  The model/heuristics can be used to determine a vehicle action (e.g., pass, queue, etc.) and other discrete decisions." Lan further teaches ([0070]): "In some implementations, the vehicle computing system 102 (a g., the interaction system 134) can determine one or more predicted interaction trajectories based at least in part on a machine-learned model. FIG. 3 depicts an example a diagram 300 of an example implementation of a model 302 according to example embodiments of the present disclosure. For instance, the vehicle computing system 102 can include, employ, and/or otherwise leverage a machine-learned interaction prediction model 302." Lan even further teaches ([0036]): "The motion planning system can determine a motion plan for the autonomous vehicle based at least in part on the one or more predicted interaction trajectories. A motion plan can include vehicle actions (e.g., planned vehicle trajectories, speed(s), acceleration(s), other actions, etc.)..."
and wherein the motor vehicle is controlled according to the selected driving maneuver and/or information is given to the driver on the basis of the selected driving maneuver.
Lan teaches ([0036]): "The motion planning system can determine a motion plan for the autonomous vehicle based at least in part on the one or more predicted interaction trajectories. A motion plan can include vehicle actions (e.g., planned vehicle trajectories, speed(s), acceleration(s), other actions, etc.)..." Lan further teaches ([0037]): "The autonomous vehicle can initiate travel in accordance with at least a portion of motion plan. For instance, the motion plan can be provided to the vehicle control systems, which can include a vehicle controller that is configured to implement the motion plan."
However, Lan does not outright teach that the driving maneuver graph is divided into a plurality of sub-areas by the occupied areas representing areas in the current lane and/or the at least one further lane that are occupied by the other road users, vertical dividing lines representing a change in occupancy of the current lane and/or the at least one further lane, and oblique dividing lines representing an extension of the occupied areas. Packer teaches collision prediction and avoidance for vehicles, comprising:
wherein the driving maneuver graph is divided into a plurality of sub-areas by occupied areas representing areas in the current lane and/or the at least one further lane that are occupied by other road users,
Referring to FIG. 1, included below, the driving maneuver graph is divided into a plurality of sub-areas which represent occupied areas in the current lane (i.e., the shaded area of the point path polygon 104)

    PNG
    media_image1.png
    964
    638
    media_image1.png
    Greyscale

vertical dividing lines representing a change in occupancy of the current lane and/or the at least one further lane,
Referring to FIG. 1, included above, vertical dividing lines of the point path polygon (e.g, the line connecting 110(5) and 110(6)) represent a change in the occupancy of the current lane, as the line connecting 110(5) and 110(6) indicates that the vehicle 102 has crossed over partially into the adjacent lane to avoid vehicle 112.
and oblique dividing lines representing an extension of the occupied areas,
Referring to FIG. 1, included above, oblique dividing lines of the point path polygon (e.g., the oblique line connecting 110(4) and 110(5) and the oblique line connecting 110(3) and 110(4)) represent an extension of the occupied areas into the adjacent lane.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lan to incorporate the teachings of Packer to provide that the driving maneuver graph is divided into a plurality of sub-areas by the occupied areas representing areas in the current lane and/or the at least one further lane that are occupied by the other road users, vertical dividing lines representing a change in occupancy of the current lane and/or the at least one further lane, and oblique dividing lines representing an extension of the occupied areas. Lan and Packer are each directed towards path-based vehicle control systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Packer, as doing so beneficially allows for the identification of potential collision zones in order to determine areas which would not result in a collision, as recognized by Packer ([0020]).

Regarding claim 17, Lan and Packer teaches the aforementioned limitations of claim 15. Lan further teaches:
the driving maneuver graph provides information about free areas of the road, the occupied areas of the road which are occupied by the other road users, lane keeping areas of the road, in which a lane change between the two lanes is not possible, and/or change areas of the road, in which a lane change between the two lanes is possible.
Lan teaches ([0067]): "After associating the first object 202 with the one or more second objects (e.g., object 208), the vehicle computing system 102 can determine the one or more predicted interaction trajectories of the first object 202 based on the graph model. By way of example, the vehicle computing system 102 can generate a directional graph. The directional graph can represent the order in which interaction trajectories should be developed. For example, the interaction trajectories can be developed independently. At each iteration, the vehicle computing system 102 can create a graph with vertices that represent trajectories and edges that represent the dependency between two trajectories. For each trajectory, a model (e.g., a classifier) and/or a set of heuristics can be applied to mark a conflicting trajectory as a parent of the current trajectory if the conflicting trajectory should be developed first. An edge can be added to the graph to represent this dependency. The model/heuristics can be used to determine a vehicle action (e.g., pass, queue, etc.) and other discrete decisions." The Examiner notes that a marked conflicting trajectory would indicate occupied areas of the road which are occupied by other road users.

Regarding claim 18, Lan and Packer teach the aforementioned limitations of claim 17. However, Lan does not outright teach determining at least one space-time polygon corresponding to each of the current lane, the at least one further lane, and the occupied areas, wherein the space-time polygons corresponding to the free areas of the two lanes are determined by means of polygon clipping, in particular those polygons that correspond to the occupied areas are each removed from the polygons that correspond to one of the two lanes in order to determine the free areas. Packer further teaches:
wherein at least one space- time polygon corresponding to the current lane, at least one space-time polygon corresponding to the at least one further lane, and at least one space-time polygon corresponding to the occupied areas is determined,
Packer teaches ([0033]): "Based on the path polygon 104 of the vehicle 102 and the trajectories 106, the vehicle computing device may determine whether a potential collision zone 120 may exist between the vehicle 102(1) and the agent 114(1)…. In the illustrative example, the vehicle computing device may determine that potential collision zones 120(1) and 120(2) may exist where path polygon 104 and trajectories 106(1) and 106(3) intersect in the intersection." Packer further teaches ([0034]): "Additionally, the vehicle computing system may determine that a potential collision zone 120, such as collision zone 120(3), may exist between the vehicle 102(1) and the agent 114 based on a trajectory 106..." Referring to FIG. 1, included above, it is shown that path polygon 104 corresponds to the current lane of the vehicle 102. Potential collision zones 120(1) and 120(2) correspond to at least one further lane (i.e., the lane resulting from making the left-hand turn at the intersection). Potential collision zone 120(3) corresponds to the occupied areas, as it corresponds to an area in which the path polygon and a trajectory of the one or more trajectories of the agent 114 intersect.
wherein the space-time polygons corresponding to the free areas of the two lanes are determined by means of polygon clipping, in particular those polygons that correspond to the occupied areas are each removed from the polygons that correspond to one of the two lanes in order to determine the free areas.
Packer teaches ([0020]): "In various examples, the vehicle computing device may determine that, based on one or more probability density functions associated with positions of the agent over time, a probability that the vehicle and the agent may collide in the collision zone. In such examples, the vehicle computing device may plot the PDF(s) with respect to the collision zone to determine if at least part of the PDF(s) intersect with the collision zone. The vehicle computing device may determine an area under the intersecting PDF(s) with respect to the collision zone. If the area under the intersecting PDF(s) exceeds a threshold amount, the vehicle computing device may determine that the vehicle and the agent may collide in the collision zone." FIG. 1, included above, demonstrates the use of polygon clipping in determining these areas.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lan and Packer to further incorporate the teachings of Packer to provide determining at least one space-time polygon corresponding to each of the current lane, the at least one further lane, and the occupied areas, wherein the space-time polygons corresponding to the free areas of the two lanes are determined by means of polygon clipping, in particular those polygons that correspond to the occupied areas are each removed from the polygons that correspond to one of the two lanes in order to determine the free areas. Lan and Packer are each directed towards path-based vehicle control systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Packer, as doing so beneficially allows for the identification of potential collision zones in order to determine areas which would not result in a collision, as recognized by Packer ([0020]).

Regarding claim 19, Lan and Packer teach the aforementioned limitations of claim 17. Lan further teaches:
the driving maneuver graph includes vertices and wherein at least one vertex of the vertices of the driving maneuver graph is each assigned to the free areas, the change areas, and/or the lane keeping areas.
Lan teaches ([0067]): "At each interaction, the vehicle computing system 102 can create a graph with vertices that represent trajectories and edges that represent the dependency between two trajectories. For each trajectory, a model (e.g., a classifier) and/or a set of heuristics can be applied to mark a conflicting trajectory as a parent of the current trajectory if the conflicting trajectory should be developed first. An edge can be added to the graph to represent this dependency." Thus, the system of Lan creates a graph with vertices which represent trajectories. In particular, Lan is capable of marking conflicting trajectories; thus, at least one vertex of the driving maneuver graph would be assigned to the free areas in a case where no conflicting trajectories are marked.

Regarding claim 20, Lan and Packer teach the aforementioned limitations of claim 18. Lan further teaches:
the driving maneuver graph includes vertices and wherein at least one vertex of the vertices of the driving maneuver graph is each assigned to the free areas, the change areas, and/or the lane keeping areas.
Lan teaches ([0067]): "At each interaction, the vehicle computing system 102 can create a graph with vertices that represent trajectories and edges that represent the dependency between two trajectories. For each trajectory, a model (e.g., a classifier) and/or a set of heuristics can be applied to mark a conflicting trajectory as a parent of the current trajectory if the conflicting trajectory should be developed first. An edge can be added to the graph to represent this dependency." Thus, the system of Lan creates a graph with vertices which represent trajectories. In particular, Lan is capable of marking conflicting trajectories; thus, at least one vertex of the driving maneuver graph would be assigned to the free areas in a case where no conflicting trajectories are marked.
Regarding claim 21, Lan and Packer teach the aforementioned limitations of claim 19. Lan further teaches:
the vertices of the driving maneuver graph are preferably connected in pairs to an edge, in particular a directed edge, if a driving maneuver between the corresponding free areas, change areas, and/or lane keeping areas is possible, which are assigned to the vertices.
Lan teaches ([0067]): "At each interaction, the vehicle computing system 102 can create a graph with vertices that represent trajectories and edges that represent the dependency between two trajectories. For each trajectory, a model (e.g., a classifier) and/or a set of heuristics can be applied to mark a conflicting trajectory as a parent of the current trajectory if the conflicting trajectory should be developed first. An edge can be added to the graph to represent this dependency." Thus, the system of Lan creates a graph with vertices which represent trajectories. In particular, Lan is capable of marking conflicting trajectories; thus, at least one vertex of the driving maneuver graph would be assigned to the free areas in a case where no conflicting trajectories are marked.

Regarding claim 22, Lan and Packer teach the aforementioned limitations of claim 20. Lan further teaches:
the vertices of the driving maneuver graph are preferably connected in pairs to an edge, in particular a directed edge, if a driving maneuver between the corresponding free areas (Bf), change areas, and/or lane keeping areas is possible, which are assigned to the vertices.
Lan teaches ([0067]): "At each interaction, the vehicle computing system 102 can create a graph with vertices that represent trajectories and edges that represent the dependency between two trajectories. For each trajectory, a model (e.g., a classifier) and/or a set of heuristics can be applied to mark a conflicting trajectory as a parent of the current trajectory if the conflicting trajectory should be developed first. An edge can be added to the graph to represent this dependency."

Regarding claim 23, Lan and Packer teach the aforementioned limitations of claim 19. Lan further teaches:
the vertices and/or edges each have at least one attribute and/or the driving maneuver graph has at least one global attribute.
Lan teaches ([0067]): "At each interaction, the vehicle computing system 102 can create a graph with vertices that represent trajectories and edges that represent the dependency between two trajectories."

Regarding claim 25, Lan and Packer teach the aforementioned limitations of claim 17. Lan further teaches:
it is determined whether the motor vehicle can reach the free areas, the lane keeping areas, and/or the change areas, in particular wherein a current speed of the motor vehicle, a maximum deceleration of the motor vehicle, a maximum acceleration of the motor vehicle, and/or a speed limit are taken into account.
Lan teaches ([0036]): "The motion planning system can determine a motion plan for the autonomous vehicle based at least in part on the one or more predicted interaction trajectories. A motion plan can include vehicle actions (e.g., planned vehicle trajectories, speed(s), acceleration(s), other actions, etc.) with respect to the objects proximate to the vehicle as well as the objects' predicted movements. For instance, the motion planning system can implement an optimization algorithm that considers cost data associated with a vehicle action as well as other objective functions (e.g., cost functions based on speed limits, traffic lights, etc.), if any, to determine optimized variables that make up the motion plan. The motion planning system can determine that the vehicle can perform a certain action (e.g., pass an object) without increasing the potential risk to the vehicle and/or violating any traffic laws (e.g., speed limits, lane boundaries, signage)."

Regarding claim 28, Lan and Packer teach a control device for a system for controlling a motor vehicle or for a motor vehicle, comprising: 
the control device being designed to carry out a method according to claim 15.
Refer to the rejection of claim 15 under Lan and Packer above.

Regarding claim 29, Lan teaches a method for controlling a motor vehicle traveling on a road in a current lane, the road having at least one further lane which is adjacent to the current lane of the motor vehicle, comprising:
generating and/or receiving a driving maneuver graph containing information about at least two different possible driving maneuvers for the motor vehicle;
Lan teaches ([0067]): "By way of example, the vehicle computing system 102 can generate a directional graph. The directional graph can represent the order in which interaction trajectories should be developed. For example, the interaction trajectories can be developed independently. At each iteration, the vehicle computing system 102 can create a graph with vertices that represent trajectories and edges that represent the dependency between two trajectories. For each trajectory, a model (e.g., a classifier) and/or a set of heuristics can be applied to mark a conflicting trajectory as a parent of the current trajectory if the conflicting trajectory should be developed first. An edge can be added to the graph to represent this dependency. The model/heuristics can be used to determine a vehicle action (e.g., pass, queue, etc.) and other discrete decisions." Lan further teaches ([0036]): "The motion planning system can determine a motion plan for the autonomous vehicle based at least in part on the one or more predicted interaction trajectories. A motion plan can include vehicle actions (e.g., planned vehicle trajectories, speed(s), acceleration(s), other actions, etc.)..."
and selecting one of the at least two possible driving maneuvers by means of a machine learning module which applies a machine learning method to the driving maneuver graph,
Lan teaches ([0067]):  The model/heuristics can be used to determine a vehicle action (e.g., pass, queue, etc.) and other discrete decisions." Lan further teaches ([0070]): "In some implementations, the vehicle computing system 102 (a g., the interaction system 134) can determine one or more predicted interaction trajectories based at least in part on a machine-learned model. FIG. 3 depicts an example a diagram 300 of an example implementation of a model 302 according to example embodiments of the present disclosure. For instance, the vehicle computing system 102 can include, employ, and/or otherwise leverage a machine-learned interaction prediction model 302." Lan even further teaches ([0036]): "The motion planning system can determine a motion plan for the autonomous vehicle based at least in part on the one or more predicted interaction trajectories. A motion plan can include vehicle actions (e.g., planned vehicle trajectories, speed(s), acceleration(s), other actions, etc.)..."
wherein the driving maneuver graph provides information about free areas of the road , occupied areas of the road which are occupied by other road users , lane keeping areas of the road , in which a lane change between the two lanes is not possible, and/or change areas of the road , in which a lane change between the two lanes is possible,
Lan teaches ([0067]): "After associating the first object 202 with the one or more second objects (e.g., object 208), the vehicle computing system 102 can determine the one or more predicted interaction trajectories of the first object 202 based on the graph model. By way of example, the vehicle computing system 102 can generate a directional graph. The directional graph can represent the order in which interaction trajectories should be developed. For example, the interaction trajectories can be developed independently. At each iteration, the vehicle computing system 102 can create a graph with vertices that represent trajectories and edges that represent the dependency between two trajectories. For each trajectory, a model (e.g., a classifier) and/or a set of heuristics can be applied to mark a conflicting trajectory as a parent of the current trajectory if the conflicting trajectory should be developed first. An edge can be added to the graph to represent this dependency. The model/heuristics can be used to determine a vehicle action (e.g., pass, queue, etc.) and other discrete decisions." The Examiner notes that a marked conflicting trajectory would indicate occupied areas of the road which are occupied by other road users.
and wherein the motor vehicle is controlled according to the selected driving maneuver and/or information is given to the driver on the basis of the selected driving maneuver.
Lan teaches ([0036]): "The motion planning system can determine a motion plan for the autonomous vehicle based at least in part on the one or more predicted interaction trajectories. A motion plan can include vehicle actions (e.g., planned vehicle trajectories, speed(s), acceleration(s), other actions, etc.)..." Lan further teaches ([0037]): "The autonomous vehicle can initiate travel in accordance with at least a portion of motion plan. For instance, the motion plan can be provided to the vehicle control systems, which can include a vehicle controller that is configured to implement the motion plan."
However, Lan does not outright teach determining at least one space-time polygon corresponding to each of the current lane, the at least one further lane, and the occupied areas, wherein the space-time polygons corresponding to the free areas of the two lanes are determined by means of polygon clipping, in particular those polygons that correspond to the occupied areas are each removed from the polygons that correspond to one of the two lanes in order to determine the free areas, and wherein the driving maneuver graph is divided into a plurality of sub-areas by the occupied areas representing areas in the current lane and/or the at least one further lane that are occupied by the other road users, vertical dividing lines representing a change in occupancy of the current lane and/or the at least one further lane, and oblique dividing lines representing an extension of the occupied areas. Packer teaches collision prediction and avoidance for vehicles, comprising:
wherein at least one space-time polygon corresponding to the current lane, at least one space-time polygon corresponding to the at least one further lane, and at least one space-time polygon corresponding to the occupied areas is determined,
Packer teaches ([0033]): "Based on the path polygon 104 of the vehicle 102 and the trajectories 106, the vehicle computing device may determine whether a potential collision zone 120 may exist between the vehicle 102(1) and the agent 114(1)…. In the illustrative example, the vehicle computing device may determine that potential collision zones 120(1) and 120(2) may exist where path polygon 104 and trajectories 106(1) and 106(3) intersect in the intersection." Packer further teaches ([0034]): "Additionally, the vehicle computing system may determine that a potential collision zone 120, such as collision zone 120(3), may exist between the vehicle 102(1) and the agent 114 based on a trajectory 106..." Referring to FIG. 1, included above, it is shown that path polygon 104 corresponds to the current lane of the vehicle 102. Potential collision zones 120(1) and 120(2) correspond to at least one further lane (i.e., the lane resulting from making the left-hand turn at the intersection). Potential collision zone 120(3) corresponds to the occupied areas, as it corresponds to an area in which the path polygon and a trajectory of the one or more trajectories of the agent 114 intersect.
wherein the space-time polygons corresponding to the free areas of the two lanes are determined by means of polygon clipping.
Packer teaches ([0020]): "In various examples, the vehicle computing device may determine that, based on one or more probability density functions associated with positions of the agent over time, a probability that the vehicle and the agent may collide in the collision zone. In such examples, the vehicle computing device may plot the PDF(s) with respect to the collision zone to determine if at least part of the PDF(s) intersect with the collision zone. The vehicle computing device may determine an area under the intersecting PDF(s) with respect to the collision zone. If the area under the intersecting PDF(s) exceeds a threshold amount, the vehicle computing device may determine that the vehicle and the agent may collide in the collision zone." FIG. 1, included above, demonstrates the use of polygon clipping in determining these areas.
wherein the driving maneuver graph is divided into a plurality of sub-areas by the occupied areas representing areas in the current lane and/or the at least one further lane that are occupied by the other road users,
Referring to FIG. 1, included above, the driving maneuver graph is divided into a plurality of sub-areas which represent occupied areas in the current lane (i.e., the shaded area of the point path polygon 104)
vertical dividing lines representing a change in occupancy of the current lane and/or the at least one further lane,
Referring to FIG. 1, included above, vertical dividing lines of the point path polygon (e.g., the line connecting 110(5) and 110(6)) represent a change in the occupancy of the current lane, as the line connecting 110(5) and 110(6) indicates that the vehicle 102 has crossed over partially into the adjacent lane to avoid vehicle 112.
and oblique dividing lines representing an extension of the occupied areas,
Referring to FIG. 1, included above, oblique dividing lines of the point path polygon (e.g., the oblique line connecting 110(4) and 110(5) and the oblique line connecting 110(3) and 110(4)) represent an extension of the occupied areas into the adjacent lane.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lan to incorporate the teachings of Packer to provide determining at least one space-time polygon corresponding to each of the current lane, the at least one further lane, and the occupied areas, wherein the space-time polygons corresponding to the free areas of the two lanes are determined by means of polygon clipping, in particular those polygons that correspond to the occupied areas are each removed from the polygons that correspond to one of the two lanes in order to determine the free areas, and wherein the driving maneuver graph is divided into a plurality of sub-areas by the occupied areas representing areas in the current lane and/or the at least one further lane that are occupied by the other road users, vertical dividing lines representing a change in occupancy of the current lane and/or the at least one further lane, and oblique dividing lines representing an extension of the occupied areas. Lan and Packer are each directed towards path-based vehicle control systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Packer, as doing so beneficially allows for the identification of potential collision zones in order to determine areas which would not result in a collision, as recognized by Packer ([0020]).

Regarding claim 31, Lan and Packer teach the aforementioned limitations of claim 29. Lan further teaches:
it is determined whether the motor vehicle can reach the free areas, the lane keeping areas, and/or the change areas, in particular wherein a current speed of the motor vehicle, a maximum deceleration of the motor vehicle, a maximum acceleration of the motor vehicle, and/or a speed limit are taken into account.
Lan teaches ([0036]): "The motion planning system can determine a motion plan for the autonomous vehicle based at least in part on the one or more predicted interaction trajectories. A motion plan can include vehicle actions (e.g., planned vehicle trajectories, speed(s), acceleration(s), other actions, etc.) with respect to the objects proximate to the vehicle as well as the objects' predicted movements. For instance, the motion planning system can implement an optimization algorithm that considers cost data associated with a vehicle action as well as other objective functions (e.g., cost functions based on speed limits, traffic lights, etc.), if any, to determine optimized variables that make up the motion plan. The motion planning system can determine that the vehicle can perform a certain action (e.g., pass an object) without increasing the potential risk to the vehicle and/or violating any traffic laws (e.g., speed limits, lane boundaries, signage)."

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan and Packer in view of Li et al. (US 2020/0279151 A1), hereinafter Li (151). 

Regarding claim 16, Lan and Packer teach the aforementioned limitations of claim 15. However, while Lan does teach a machine learning module, Lan does not outright teach that the machine learning module comprises an artificial neural network, in particular a graph neural network (GNN). Li (151) teaches graph neural network systems for generating structured representations of objects applied to self-driving vehicles, comprising:
the machine learning module comprises an artificial neural network, in particular a graph neural network (GNN).
Li (151) teaches ([0002]): "This specification relates to generative neural network systems using graph neural networks structured representations of objects and entities, in particular physical entities." Li (151) further teaches ([0006]): "This specification describes a neural network system implemented as computer programs on one or more computers in one or more locations that implements a generative model of graphs which may be used to generate new graphs… a graph may represent a physical location and may be used by an autonomous agent such as a self-driving vehicle to navigate through the physical location."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lan and Packer to incorporate the teachings of Li (151) to provide that the machine learning module comprises an artificial neural network, in particular a graph neural network (GNN). Lan and Li (151) are each directed towards machine-learning based vehicle control systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Li (151), as the use of graph neural networks provides an all-purpose system capable of solving many technical problems involving real-world physical entities, including vehicle control applications, as recognized by Li (151) ([0006]).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan and Packer in view of Frazzoli et al. (US 9,645,577 B1), hereinafter Frazzoli.

Regarding claim 24, Lan and Packer teach the aforementioned limitations of claim 23. However, neither Lan nor Packer outright teach that the machine learning module is used to select the possible driving maneuver whose assigned sum of the attributes of the edges and/or the attributes of the vertices is minimal or maximal. Frazzoli teaches facilitating vehicle driving and self-driving, comprising:
the machine learning module is used to select the possible driving maneuver whose assigned sum of the attributes of the edges and/or the attributes of the vertices is minimal or maximal.
Frazzoli teaches (Col. 16 lines 9-25): "As shown in FIG. 12, an executive process 150, which selects a minimum-cost path 152 of the updated edges and vertices on the graph created by the concretization process, according to the updated costs assigned in the assessment process. The feedback control policy corresponding to the next transition of the minimum-cost path is provided to the controller process 170 (described below) for execution."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lan and Packer to incorporate the teachings of Frazzoli to provide that the machine learning module is used to select the possible driving maneuver whose assigned sum of the attributes of the edges and/or the attributes of the vertices is minimal or maximal. Lan, Packer, and Frazzoli are each directed towards similar pursuits in the field of graph-based vehicle control. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Frazzoli, as doing so beneficially allows for monitoring of the control process for correct execution of the control policy corresponding to the minimum cost path, as recognized by Frazzoli (Col. 16 lines 9-25).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lan and Packer in view of Li et al. (CN 107730889 A), hereinafter Li (889).

Regarding claim 26, Lan and Packer teach the aforementioned limitations of claim 15. However, neither Lan nor Packer outright teach that at least the current lane and/or the at least one further lane are or is transformed into a Frenet-Serret coordinate system. Li (889) teaches a video-based vehicle control system, comprising:
at least the current lane and/or the at least one further lane are or is transformed into a Frenet-Serret coordinate system.
Li (889) teaches ([0007]): "The establishment of the road space model is based on the space curve on the Serret-Frenet frame…" Li (889) further teaches ([0056]): "Speed information; select two adjacent lanes and two intervals to form a 30M*3.75M rectangular virtual speed measurement area…" Thus, since the road space model is based on a Frenet-Serret coordinate system, so too would individual lanes of the road.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lan to incorporate the teachings of Li (889) to provide that at least the current lane and/or the at least one further lane are or is transformed into a Frenet-Serret coordinate system. Lan, Packer, and Li (889) are each directed towards similar pursuits in the field of vehicle control. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Li (889), as doing so beneficially allows for abstraction of the running state of the vehicle into a three-dimensional space motion, thereby allowing for vehicle motion analysis, as recognized by Li (889) ([0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doshi (US 2017/0297588 A1) teaches autonomous car decision override, including the use of an artificial intelligence module in selecting vehicle actions. Schmidt et al. (US 2020/0189580 A1) teaches a method and system for controlling a motor vehicle in which at least the current lane and/or the at least one additional lane may be transformed into a Frenet-Serret coordinate system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662